Citation Nr: 0735527	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected bilateral breast surgery with revision and 
residual scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1994 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, in June 2007; a transcript 
of the hearing is associated with the claims file.  At this 
hearing, the veteran submitted additional evidence consisting 
of a chronology of medical treatment, a medical insurance 
referral authorization, a memorandum regarding the veteran's 
reenlistment code, and a news article on male mastectomies.  
See 38 C.F.R. § 20.1304 (2007).  The Board notes that the 
veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider this evidence in rendering its 
decision.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Throughout the appeal period bilateral breast surgery 
with revision and residual scars is manifested by a one-inch 
scar around the areola bilaterally, a three centimeter 
absence of tissue under each breast, tenderness to palpation 
of each scar, and no significant alteration of form or size. 


CONCLUSION OF LAW

The criteria for initial separate ratings of 10 percent, but 
not greater, for painful right and left superficial scars, 
associated with bilateral breast surgery with revision, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7626-7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for bilateral breast 
surgery with revision and residual scars in October 2004.  
The initial decision issued in January 2005 granted service 
connection for bilateral breast surgery with revision and 
residual scars and assigned an initial 10 percent disability 
rating for a superficial scar, effective January 2, 2005.  
The veteran thereafter appealed with respect to the initially 
assigned disability rating.  The Board notes that initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for bilateral 
breast surgery with revision and residual scars in November 
2004, prior to the issuance of the January 2005 rating 
decision.  An additional VCAA letter was sent in May 2006 
that advised him of VA's duties to notify and assist as 
relevant to his initial rating claim, and notified the 
veteran of the evidence necessary to substantiate a higher 
initial rating and an effective date, in accordance with 
Dingess/Hartman. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Court has 
held that a claimant need only be provided VCAA notice and an 
appropriate amount of time to respond, followed by proper VA 
process.  See Pelegrini at 120-123; see also 38 C.F.R. § 
20.1102 (2007) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in November 2004 and 
May 2006 advised him of the evidence necessary to establish 
service connection, what evidence VA would attempt to obtain, 
and what evidence he was responsible for identifying or 
submitting to VA, and requested that he submit any relevant 
evidence in his possession to VA.  Additionally, the May 2006 
letter informed him of what evidence was needed to 
substantiate his initial rating claim, namely that the 
evidence must show that his service-connected disability had 
increased in severity.   Moreover, the veteran received 
further notification of the evidence necessary to establish a 
disability rating and an effective date in October 2006 and 
May 2007 in accordance with Dingess/Hartman, supra.

Thus, the Board concludes that, having received a fully 
compliant VCAA notice prior to issuance of the original 
decision, the veteran had knowledge of his and VA's 
responsibilities in developing claims, to include his initial 
rating claim.  Further, after the May 2006 VCAA notice was 
provided, the veteran submitted additional statements 
describing the severity of his disorder, thereby responding 
to the remedial VCAA notice prior to the appeal reaching the 
Board.  

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim both prior to and subsequent to the required 
notice.  In fact, the veteran has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  Thus, there has been no prejudice to 
the veteran, and any defect in the timing of the notice has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records and a VA examination report 
dated in November 2004 were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has identified no additional, relevant records that 
VA needs to obtain for an equitable disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
November 2004.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claim without further development.  
Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral breast surgery with 
revision and residual scars.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
bilateral breast surgery with revision and residual scars.

The veteran's service-connected bilateral breast surgery with 
revision and residual scars is assigned a 10 percent rating 
evaluation for a superficial scar, painful on examination, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
The veteran contends that his symptomology is worse than is 
contemplated under such rating, and that a higher rating 
should, therefore, be assigned.

According to 38 C.F.R. § 4.116, DC 7626, a noncompensable 
rating is assigned following wide local excision without 
significant alteration of the size of the form of the breast.  
For a simple mastectomy or wide local excision of one breast 
with significant alteration of size or form, a rating of 30 
percent is assigned for one breast and a rating of 50 percent 
is assigned for both breasts.  A modified radical mastectomy 
is assigned a 40 percent rating for one breast and a 60 
percent rating for both breasts.  A radical mastectomy is 
assigned a 50 percent rating for one breast and an 80 percent 
rating for both breasts.  

Note (1): Radical mastectomy means removal of the 
entire breast, underlying pectoral muscles, and 
regional lymph nodes up to the coracoclavicular 
ligament. 

Note (2): Modified radical mastectomy means removal 
of the entire breast and axillary lymph nodes (in 
continuity with the breast).  Pectoral muscles are 
left intact.

Note (3): Simple (or total mastectomy) means 
removal of all of the breast tissue, nipple, and a 
small portion of the overlying skin, but lymph 
nodes and muscles are left intact.

Note (4): Wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, 
and quadrantectomy) means removal of a portion of 
the breast tissue.  

The Board observes that the phrase "significant alteration 
of size or form" is not defined in the VA Schedule for 
Rating Disabilities.  Therefore, in assessing whether or not 
the veteran's disability meets these criteria, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 7804, superficial scars, painful on 
examination are assigned a 10 percent rating.  A superficial 
scar is one not associated with underlying tissue damage.  
Note (1).

Under Diagnostic Code 7801, scars, other than on the head, 
face, or neck, that are deep, or that cause limited motion, 
covering area or areas exceeding 6 square inches (39 sq. cm) 
warrant a 10 percent rating.  Scars covering area or areas 
exceeding 12 square inches (77 sq. cm) warrant a 20 percent 
rating.  Scars covering area or areas exceeding 72 square 
inches (77 sq. cm) warrant a 30 percent rating.  Scars 
covering area or areas exceeding 144 square inches (929 sq. 
cm) warrant a 40 percent rating. 

Service medical records show that the veteran had bilateral 
breast surgery in August 2000 with revisions in August 2001 
and May 2002.  The May 2002 operation report shows 
liposuction and further tissue removal to achieve symmetry of 
the breasts, which was reported as fairly good, and repair of 
nipple inversion.  An outpatient clinic record dated in May 
2004 indicates that the left nipple is deformed and scaphoid, 
and that there is poor chest wall development.  A June 2004 
outpatient record remarks that there were no retractions, but 
mild tenderness around the nipples, left more than right.  A 
June 2004 summary of the Medical Evaluation Board states that 
a March 2004 physical examination revealed obvious asymmetry 
of the breast with retraction of the left nipple; however, 
the Board observes that the records from that examination 
contained in the claims file do not indicate such a finding.   

At a November 2004 VA examination, the veteran reported that 
he has had chest pain since his surgeries, worse with certain 
movements.  He also stated that he has received trigger point 
injections and ointment compresses at the Pain Clinic, but 
that nothing had helped relieve the pain.  The veteran 
indicated that he had pain every day, that it flares to a 10 
on the paint scale, and that stretching and water packs help.  
He claimed that pulling or pushing makes the pain worse, as 
does lifting objects over his head.  Further, he stated that 
the pain has limited his job as he is unable to turn a large 
steering wheel, lift a tailgate, or breakdown a truck to 
demonstrate for his students.  

The VA examiner observed that the veteran has a one-inch scar 
around the areola bilaterally, and that there is a three 
centimeter absence of tissue under each breast.  The breasts 
were tender to palpation, but there was no discharge.  The 
examiner's report is silent as to the presence of physical 
alteration in size or form of the veteran's breasts.

The Board first considered whether or not a higher rating is 
warranted for the veteran's superficial scar that is painful 
on examination.  In this regard, the Board observes that the 
veteran is in receipt of a 10 percent rating evaluation for 
one scar.  As the veteran has one scar on each breast, the 
Board determines that a separate 10 percent rating is 
warranted for the scar on each breast.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A higher rating is not warranted for 
either scar, even if they contribute to the veteran's 
imitated motion, unless the scars, alone or together, cover 
an area exceeding 12 inches.  Therefore, a preponderance of 
the evidence is against a rating in excess of the 10 percent 
now assigned for each scar. 

The Board next considered whether the veteran's bilateral 
breast surgery warrants a rating under Diagnostic Code 7626.  
The veteran's medical records reveal that a portion of the 
breast tissue has been removed, but the nipple, lymph nodes 
and muscles are intact.  Therefore, the Board finds that the 
veteran has had a wide local excision of each breast.  38 
C.F.R. § 4.116, Diagnostic Code 7626, Note (4).  Thus, the 
rating evaluation assigned to the veteran's bilateral breast 
surgery is dependent upon the presence of a significant 
alteration of size or form.  

In this regard, the Board finds that a preponderance of the 
evidence is against a finding that there is significant 
alteration of form or size of the veteran's breasts.  
Although there is some indication that the veteran had, at 
one time, asymmetry of the size of his breasts and retraction 
of the nipples, the May 2002 operation report indicates that 
these problems were corrected.  The Board acknowledges that 
the June 2004 Medical Evaluation Board summary indicates 
obvious asymmetry of the veteran's breasts and nipple 
retraction; however, as indicated, this statement is not 
supported by the cited medical records as contained in the 
claims file.  Further, the November 2004 VA examination 
report does not indicate any asymmetry or physical alteration 
was present at that time.  Therefore, although the veteran 
may have had some alteration of size and form of his breasts, 
the Board finds that there is no evidence to support a 
finding that this alteration is currently significant.  As a 
result, the Board determines that a compensable rating for 
bilateral breast surgery with revision is not supported by 
the evidence.  

The Board next gave consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, the Board observes no 
evidence of record that indicates the applicability of other 
rating codes than those herein addressed.
 
Additionally, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against a initial ratings in 
excess of 10 percent for each superficial scar, as assigned 
herein, and a compensable rating for bilateral breast surgery 
with revision.  Consequently, the doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected bilateral breast surgery 
with revision and residual scars presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected disability does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to separate initial ratings of 10 percent, but 
not greater, for each right and left superficial scars, 
painful on examination, associated with service-connected 
bilateral breast surgery with revision is granted throughout 
the appeal period.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


